h


                                                 Court No. 2




TO:               Tim Curry Criminal Justice Center
                  Tarrant County District Clerk's Office
                  401 West Belknap Street
                  Fort Worth, Texas 76196

FROM:             EricV. Mitchel
                  2123 Windcastle Drive
                  Mansfield, Texas 76063

RE:               Cause No. 1387867-1


DATE:             November 13,2017

Dear Clerk:

Enclosed please find Petitioner's Inquest Order (attachments-8) please file thiswith the2""* District Court
Judge and bring this o his/her attention.

Please file this in your usual manner, and allow me to know of any ruling upon this inquest at my address
listed above.


Thank you for your assistance in this manner.

Sincerely,




3
Eric V. Mitchel
UCC-1-308 Without Prejudice




                                                                                    RECEIVED IN
                                                                          COURT OF CRIMINAL APPEALS

                                                                                    DEC      0 2017

                                                                             Deana Williamson, Clerk
CAUSE NO 1387867-1

ERIC V. MITCHEL, PETIONER                                    IN THE 2"" DISTRICT


              VS                                             COURT OF

STATE OF TEXAS                                               TARRANT COUNTY TEXAS

PETITIONER MOTION REQUESTING THE COURT TO COMPEL THE DISTRICT CLERK TO
COMPLY Wrra PETITIONER'S REQUEST FOR DOCUMENTS.

TO THE HONORABLE JUDGE WAYNE SALVANT OF SAID COURT:

Now comes Eric V. Mitchel, Petitioner pursuant to Texas Code of Criminal Procedure presenting his motion
request to the court for Inquiry pursuant to Government Code §§S2.028(b) does not prohibit a governmental
body from disclosing to an individual described by subsection [a] [1] or that individual's agent In this section
[c] correctional facility means: [1] a secure correctional facility, as defined by section 1.07, penal code, [2] a
secure correctional fiacllity and a secure detention facility as defined by section 51.02 family code; and [3] a
place designated by the law of this state, another states or the federal government for the confinement of a
person arrested for, charged with, or convicted ofa criminal offense.

The requested documents are essential to the litigation of Petitioner's constitutional claims and the
preservation of his constitutional rights under the Amendments to the Constitutional of the United States of
America. Further, Petitioner is entitled to the requested documents under Texas Public Information Act.
Michael Morton Act, Access to Court and the Interest of Justice. In support of his motion and for good cause.
Petitioner will show the court as follows: [1]



On November13,2017, Petitioner sent a "Letter of Inquiry" to the District Attom^'s office for Tarrant
County Texas, requesting certified copies ofany contract(s) upon which the state relyin the presumption
that the Petitioner ever waived his unalienable rights and agreed with Full Disclosureand knowledge that
Petitioner ever agreed to be treated as a colorable person under military rule. Certified copiesof the
instrument(s) upon which the state rely in STATE OF TEXAS prosecutionof Petitioner. (SeeAttachment)
                                                        n

The District Attoniey responded on August 25,2017 in a short memo."In response to your request, please be
advised that the TEXAS PUBLIC INFORMATION ACT does not require a governmental body (le. Tarrant
county Criminal district Attorney's office) to comply with a requ^ for information form:"
    •    An individual who is imprisoned or confined in a correctional facility: or,
    •    An agent of that individual, other than the indhlduars attorney - when
         the attorney is seeking information that Is subject to disclosure under
         Chapter 552 of the TEAS GOVERNMENT CODE, SEE TEX.GOVT.
         CODE § 552.028(A) (VERNON 2016) OF THE ACT. (See attachment)

                                                       m

Established the fact that Petitioner Is incarcerated at the O. L. Lutiier Unit (TJ>.CJ.) and this violation of the
4"* and 14"* Amendment of theConstitution of the United States. Petitioner has never been provided with the
certified copy of the instruments upon which the state rely in STATE OF TEXAS prosecution of the
Petitioner.

                                                        IV

WHEREFORE PREMISES CONSIDERED, PETITIONER prays that this court consider this motion for
inquiry and upon the facts listed therein grant him the documents that are needed.
                                         CERTIFICATE OF SERVICE




I hereby certified that on November 13,2017, that a true copy of the foregoing Motion for Inquiry was mailed
out postage prepaid first class addressed to:

Tarrant County District Clerk's Office
401 West Belknap Street
Fort Worth, Texas 76196




Eric V. Mitchel - Petitioner
UCC-1-308 Without Prejudice.
                                          Foot Notes


Rodriques v.Ray Donavan (U.S. Department ofLabor) 769 f. 2s 1344,1348
(1985) "All codes, rules andregulations are forgovernment anthorities only,
not human/creators in accordance with God's laws. All codes, rules and
regulations are unconstitutional andlacking dueprocess..."
PEOPLE - are supreme, notthestate. (Waring v. theMayor ofSavanah);
Thestatecannotdiminish rights ofthe people. Hertado v.California, 110
U.S.516.
The right to beletalone isthemost comprehensive ofrights andthe rightmost
valued bycivilized men. Toprotest that right, every unjustifiable intrusion by
the government upon theprivacy oftheindividual whatever the means employed,
must be deemed a violation of the Fourth Amendment "[Olmstead v. U.S..277
U.S. 438,478 (1928)].
use 18§ 241 - CONSPIRACY AGAINST RIGHTS: If two or more persons
conspire to injure, threaten, or intimidate any person inany state inthe free
exercise or enjoyment ofany rights they shall befined under this title or imprison
ed not more than ten years or both.
use 18 §242 DEPRIVATION OF RIGHTS UNDER COLOR OF LAW: whoever,
under color ofany law, statue, ordinance) regulation, or custom, willfully subjecte
any person inany STATE to be deprivation ofany rights shall befined under this
title or imprisonednot more than one year, or both.
use 18 §2076 - CLERK IS TO FILE: whoever, being a clerk wiUfulIy refuses
or neglects tomake orforward any report, certificate, statement, ordocument
as required by law, shall be fined under this title or imprisoned not more than one
year, or both.
use 42 §1983 - CIVIL ACTION FOR DEPRIVATION OF RIGHTS: Every person
who, under color ofany statue, ordinance, regulation, custom, or usage, ofany state
subjects, orcauses to be subjected, any person withm the jurisdiction thereof to the
deprivation of any rights, privileges, orimmunities secured by the Constitution and
 laws, shallbe liable to the party injuredin an action at law.
 use 42 §1985 - CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS: Iftwo
 or more persons inany state or territory conspire for the purpose ofdepriving,
 either directly or indirectly, any person's rights, the party so injured ordeprived,
 may have anaction for the recovery ofdamages against any one or more ofthe
 conspirators.
 "Where rights secured by the constitution are involved, there can be no rule making
 orlegislation which would abrogate them." [Miranda v. Arizona, 384 U.S..436,491]
 Consent To INDICT - The Fifth AmendmentStates: "No person shall be held to
 answer for a capital, or otherwise infamous crime, unless on a presentmejrt of
 indictment of a Grand Jury..."
 UnderU.S. code 42and 18, when youare detained, without yourconsent, for violating
 a statue, youhave just been kidnapped and if the judgesetsa bail,he just set a ransom
 and when theprosecutor confirms thecharges, he becomes part oftheconspiracy and
 can put the conspirators in jail and sue them for damages.


 ATTACHMENTS-8 vases




                                                                                         4
                                            United States ofAmerica




TO:             District Clerk/Criminal District Attorney

RE;             STATE ofTEXAS v. Eric V. Mitchel,District Court #2,
                CASE No. 1387867-1


                                              LETTER OFMOUIRY



Dear District Clerk/CriminalDistrict Attorney Sharen Wilson:

Please provide the foUowmg information pursuant to Eric V. Mitchel's, hereafter Aggrieved Party, right to redress
of grievance as stipulated in the Constitution for the United States of America. This request is further made
pursuant to Title 42 U.S.A. §1986, §1985, §1983, and Title 18 U.S.C. §1621 as it applies to Oath of Office of
each Officer of Oath/Affirmation who comes to know ofthis request.

Please provide certified copies of the instrument (s) upon which you rely in State of Texas prosecution of
Aggrieved Party.

Please provide certified copies of the instrument(s) upon which you rely in your presumption that Aggrieved
Party ever waived his unalienable rights, and agreed with fuU disclosure and knowledge that Aggrieved Party ever
agreed to be treated as a colorable person under military rule of District of Columbia(s) corporate franchise
"STATE OF TEXAS."

You are hereby granted 10 days from August 21, 2017, plus three days for maUing to provide the document(s)
identified aboye.

NOTICE: Any response tothis inquiry must be sent toAggrieved Party as follows:
                 Eric Mitchel
                 c/o Erma Mitchel
                 2123 Windcastle Drive
                   Mansfield, Texas 76063
                       NON-DOMESTIC


 "Silence can only be equated with Fraud where there is a legal and moral duty to speak where an inquiry left
 unanswered would be intentionally misleading." U.S. v Tweel, 550 F. 2d.297-300 (1977).

 Your failure to provide the documentation requested herein above shall be prima f^ie evidence by tacit
 agreement that no such authority ordocumentation exists, and that the Criminal Distnct Court ofTarrant County,
 Court No. 2, Case #1387867-1 is a 'Traud," void ab initio. That theongoing imprisonment of Aggrieved Party,
 Eric V. Mitchel iswithout authority oflaw, and any and all damages caused Aggneved Party, Eric V. Mitchel, by
 the "STATE OF TEXAS" corporation's fraudulent seizure and imprisonment ofAggrieved Party are due and pay
 immediately.
Executed this 18th day ofAugust, 2017.

Sincerely,



Eric V. Mitchel,
Aggrieved Party
August 18,2017

Please find enclosed selfstamped address envelope and second letter to be return with stamp ofreceipt.

Thanking you in advance.
          CRIMINAL DISTRICT ATTORNEY'S OFFICE
DATE:           August 25, 2017

TO:             Eric Mitchei
                c/o Erma Mitchei
                2123 Windcastle Drive
               ^.aflansfieid,-jX-7S8S3:". .
                ViA i^EGULAi^ MAIl

FROI^:          lyiark Kratovil, Assistant Criminal District Attorney
                Criminal District Attorney's Office - Civil Division
                (817) 884-1233; (817) 884-1675 - Facsimile

RE:             Your Public Information Request

This memo is writtento inform you that we are in receipt ofyour publicinformation request directed
to the Tarrant County Criminal District Attorney's Office. In response to your request, please be
advised that the Texas Pubuc Information Act does not require a governmental body [i.e.
Tan^nt County Criminal District Attorney's Office] to comply with a requestfor information from:
           "     an individual who is imprisoned or confined in a correctional facility: or,
           •     an agent of that individual, other than the Individual's attorney - when the attorney
                 is seeking information that is subject to disclosure under Chapter 552 of the Texas
                 Government Code.

See Tex. GovTCode §552.028(a) (Vernon 2016) of the ACT.

MCK/sva
                                  XS. ??wT rOA 3/

Criminal District Attorney                          PH S L
                                                                      'M illSI                                5?c.40'
                                                                                               ••;ooii«9i:9i5AU!:;' "s -O'i'
     Tarrant County
      401 WestBelknap
   Fort Worth, Texas 76196




                                   EricMitchel
                                   c/o Erma Mitchol
                                   2123 Windcastl^' Dnve
                                   Wiansfieid, TX 7^63
                                                             |i|iiifji"">iilllMi'i'l"rrlliliul"i'ililiniM'"lr'i'i
                             3^   CiHH-
           CRIMINAL DISTRICT ATTORNEY'S OFFICE
DATE:          August 28, 2017

TO:            EricMitchel
               c/o Erma Mitchel
               2123 Windcastle Drive
               Mansfield, TX 76063
               VIA REGULAR MAIL

FROM:          Mark Kratovil, Assistant Criminal District Attorney
               Criminal District Attorney's Office - Civil Division
               (817) 884-1233; (817) 884-1675~ Facsimile

RE:            Your Public Information Request
This memo is writtento infonm you that we are in receipt ofyour publicinfomiation request directed
to the Tanrant County District Cleric's Office. In response to your request, please be advised that
the Texas Public Information Act does not require a governmental body [i.e. Tarrant County
Criminal District Attorney's Office] to comply with a request for information from:
           •   an individual who is imprisoned or confined in a conrectional facility; or,
           •   an agent of that Individual, other than the individual's attorney - when the attorney
               Isseeking information that is subjectto disclosure under Chapter552 ofthe Texas
               GOVERNMENT CODE.

See Tex.

MCK/sva
SHAKEN WILSON               Xi; Pi=?S7 FCH B,

Criminal DistrictAttorney                       .©SSEP^ T17     II      I'n             ' " i        I'   ITi   '   li'l3

     Tarrant County                             W31           lii                                                       B




     401 West Belknap                                         *11
                                                               ill w'
                                                                          i- '                  i"

  Fort Worth, Texas 76196                                                        isim            T
                                                                                                                    n       /




                              Eric ilflitchel
                             do Erma S^itohel
                             2123 Windcastle Drive
                             Mansfield, TX 76063
                      33
1'.




      DATE:             October 2,2017

      TO:               Mark Kratovil, Assistant Criminal District Attorney
                        Criminal District Attorney's Office - Civil Division

      FROM:             ERICV.MrrCHEL
                        c/o Erma Mitchel
                        2123 Windcastle Drive
                        Mansfield, TX 76063
                           NON-DOMESTIC


      RE:               My Public Information Request
                        STATE of TEXAS v ERIC V. MITCHEL, District Court m
                        CASE No. 1381867-1


      I received the corr^pondence dated August 28,2017, which is in r^ponse to my Letter of Inquiry
      dated August 18,2017. Your letter (response) quotes Vemon's Texas Code Annotated §552.028 (a)
      (1) and (2). Upon further examination into §552.028 section (b), it states:

                 "This section dora not prohibit a governmental body from disclosing to
                   an individual described by Subsection (a) (1), or that individual's
                   agent, information held by the government body pertaining to that
                    individual."


      Therefore, by the wording of Subsection (b) it clearlystates that the governmental body can release
      information, including public information, to the individual listed in (a) (1) being an inmate
      incarcerated as long as it pertains to that individual. Allthe information requested in the "Letter
      of Inquiiy" pertains to ERIC V. MITCHEL (the accused). So, I request that this information be
      fakfln into consideration, and the "Letter of Inquiry" be carried out and any and all information
      requested in the "Letter of Inquiry" be provided.

      Again, thanking yon in advance,




      eric V. mitchel
      UCC 1-308 Without Prejudice
                                                 Court No. 2




TO:               Tim Curry Criminal Justice Center
                  Tarrant County District Clerk's Office
                  401 West Belknap Street
                  Fort Worth, Texas 76196

FROM:             EricV.Mitchel
                  2123 Windcastle Drive
                  Mansfield, Texas 76063

RE:               Cause No. 1387867-1


DATE:             December 17,2017

Dear Clerk:


Enclosed please find Petitioner's WRIT OF MANDAMUS and second copies of Inquest Order (attachments-
12) and cover letter. Please file thiswith the2'"* District CourtJudge and bring thisto his/her attention.
Please file this in your usual manner, and allow me to know of any ruling upon this inquest at my address
listed above.


Thank you for your assistance in this manner.

Sincerely,



Eric V. Mitchel
UCC-1-308 Without Prejudice


ATTACHMENTS;
MANDAMUS-4




                                                                             RECEIVED IN
                                                                COURT OF CRIMINAL APPEALS


                                                                              DEC 20 2017



                                                                        Deana Williamson, Clerk
                                     Cause No. 1387867-1




IN Re                                       §                            IN THE TEXAS COURT
                                            §
                                            §                                      OF
                                            §
ERIC V. MITCHEL                             §                            CRIMINAL APPEALS



                      MOTION FOR LEAVE TO FILE AN APPLICATION

                                      WRIT OF MANDAMUS




TO THE HONORABLE JUDGE OF SAID COURT:

Comes now, Eric V. Mitchel, relator in the above numbered cause. Pursuant to this court's original
jurisdiction, Relator prose submits this Motion For Leave To File an Application Writ of
Mandamus, and in support of this motion relator wUl show the court the following:



Generally, Mandamus Reliefis available if the trial court violates a duty imposed by law or clearly
abuses its discretion, either in resolving factual issues or in determining legal issues, when there is
no adequate remedy at law. Citing In re Moreno, 4 S.W-3d 278 (Tex. App. Houston [14*'' Dist.]
1999).

At trial Court abuses its discretion, and Mandamus may thus issue, when it does not follow guiding
rules and principles and reaches an arbitrary and unreasonable decision. In re Nestle USA-
Beverage Div.. Inc.. 82 S.W.3d 767 (Tex. App. - Corpus Christi 2002).

A trial Court abuses its discretion, and Mandamus may thus issue, in the following ways: (1) when
it attempts to exercise a powerthat it does not legally possess. (2) if it declines to exercise a powerof
discretion vested in it by law when the circumstances require that the power be exercised. (3) if it
purports to exercise its discretion without sufBcient information upon which a rational decision
may be made, and (4) If it exercises its power of discretion by making an erroneous choice as a
matter of law in the following way (i) by making a choice that is not within the range of choices
permitted by law, (ii) by arriving at its choice in violation of an applicable legal rule, principle, or
criterion, or (iii) by making a choice that is legally unreasonable in the factual-legal context in
which it is made. In re Nestle USA - Beverage Div.. Inc. 82 S.W.3d 767 (Tex. App. - Corpus Christi
2002); Tn re Gncrra. 235 S.W.3d 392 (Tex. App. —Corpus Christi 2007).

Mandamus issues only to correct a clear abuse of discretion or a violation of a duty imposed by law
when there is no other adequate remedy; In re Guerra. 235 S.W.3d 392 (Tex. App. - Corpus
Christi 2007).
                                                  n


On August 18, 2017, Relator sent a letter of Inquiry to the District Attorney's office for Tarrant
County Texas, Requesting Certified copies of any contract upon which the state rely in the
presumption that the Relator ever waived his unalienable Rights and agreed with Full Disclosure
and knowledge that Relator ever agreed to be treated as a colorable person under military rule.
Certified copies of the instrument (s) upon which the state rely in State Of Texas prosecution of
Relator.


See (EXHIBIT -A, Letter of Inquiry attached).

                                                  m


On August 25, 2017, The District Attorney responded in a short memo which did not satisfy
Relator's request See (EXHIBIT - B, Respondent's Rely attached).
                                                  IV


Relator states that on November 13, 2017, that he sent a packet with all information that was
possessed through this Letter of Inquiry to the Court to consider and bring forward said
information listed in the Letter of Inquiry. See (EXHIBIT - C, copies of all information sent to
court, the 2"^ District Court of Tarrant CountyTexas).


Relator contends that since the trial court took no action and basicaUy ignored the Letter of
Inquiry and took no actions on the production of the documents that is being requested, that
Relator has no other adequate Remedy at law, and the Request is indisputable.
                                                  VI


To obtain Mandamus Reliefwith respect to judicial conduct, a Relator must show (1) a clear right
to relief usually when a judicial conduct in question violates a ministerial duty, and (2) noadequate
remedy at law to redress thealleged harm. State ExRel. Rodriguez v.Marquez. 4 S.W.3d 227 (Tex.
Crim. Add. 1999).


To be eligible for Mandamus Relief to compel the performance of a ministerial act, the Relator
must have a clear and indisputable legal right to the relief sought, such that its merits are beyond
dispute, and thus, the law must clearly spell out the duly to be performed with such certainty that
that nothing is leftto the exercise of discretion ofjudgment. Relator has a clear right to the Relief
sought. Hill v. Court of Appeals for FifthDist., 34 S.W.3d 924 (Tex. Crim.App. 2001).


                                                  VH


WHEREFORE PREMISES CONSIDERED, Relator prays that this Texas Court of Criminal
Appeals grant this Writ of Mandamus and grant him the relief that is requested and any other
relief that the Court deems necessary and just.
Respectfully Submitted,




Eric V. Mitchel - Relator
UCC 1-308 Without Prejudice
                                  CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and forgoing Motion for Leave to File An
Application, Writ of Mandamus has been forwarded by United States Mail, postage prepaid to;
Tim Curry Criminal Justice Center, The 2°'' District Court Judge, 401 West Belknap Street, Fort
Worth, Texas 76196 [Tarrant County], Criminal District Attorney, Tarrant County 401 West
Belknap, Fort Worth, Texas 76196 [Tarrant County] and Texas Court of Criminal Appeals, P. O.
Box 12308, Austin, Texas 78711-2308